Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161662
  161848                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  IVY ALICE WIMMER,                                                                                    Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

                                                                    SC: 161466, 161645
                                                                    COA: 353685
                                                                    Oakland CC: 2012-802216-DO
  MARIO ALLAN MONTANO,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the interlocutory application and the application for
  leave to appeal are administratively dismissed for the failure of plaintiff-appellant to pay
  the outstanding fees. The clerk of the Court shall not to accept further filings from the
  plaintiff-appellant in any civil matter until the sanctions ordered by this Court in No.
  161152, IW v MM ($500.00) and No. 161299, Montano v Court of Appeals ($1,000.00)
  are paid in full.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 5, 2020
                                                                               Clerk